Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. §121:

I. Claims 1-11, drawn to, a method for the detection and elimination of microorganisms in a water flow, comprising positioning at least one light emission element at a water flow point, and at least one light capture element at the water flow point, classified in Class G01N 33/1866.
II. Claims 12-15, drawn to, a system for the detection and elimination of microorganisms in a water flow, comprising at least one light emission element arranged at a point in the water flow, and at least one light-capturing element at the point of the water flow, classified in Class C12M 1/00.
III. Claim 16, drawn to, a system comprising one or more processors, classified in Class G06F 3/00.
IV. Claims 17 and 18, drawn to, a detection module arranged at a water flow point the detection module comprising at least one crystalline ring, which describes a path for passage of the water flow, and a system comprising the detection module, classified in Class G01N 29/022.


Invention I and Invention II are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP  806.05(e)). In this case, the system for the detection and elimination of microorganisms in water flow of Group II, can be used to detect any object that responds to a light emission event, for example, minerals. Because no specific wavelength of light is recited with regard to performance of the method of Group I, the Group II apparatus which comprises a light emission element and light capturing element can be used to detect, for example, iron oxide minerals, which reflect light of specific wavelengths.

Invention I and Invention III are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP  806.05(e)). In the instant case, the system of processors of Group III can be used to execute instructions for performing any other method, besides the method of Group I. For example, a system of (micro)processors can be used to control robotic devices.

Invention I and Invention IV are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process (MPEP  806.05(e)). In this case, the detection module apparatus of Group IV can be used to detect any object for which a quartz crystal sensor is required. For example, quartz crystal microbalance (QCM) sensors can be used to detect specific types of gas as well as humidity.

Invention II and Invention III are directed to related apparatuses/devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP 806.05(j). In the instant case, the system for the detection and elimination of microorganisms described in Group II has a materially different design and mode of operation when compared to the system of processors of Group III, the inventions do not overlap in scope, and the inventions are not obvious variants of each other. 

Invention II and Invention IV are directed to related apparatuses/devices. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP 806.05(j). In the instant case, the system of Group II is configured to detect the presence of a microorganism in response to a light emission event, which could be related to light reflection from the microorganism. Therefore, the detection module device can be any device that can detect photon emissions, for example, photodiodes or a photomultiplier tube (made from a variety of metals), and not only the detection module of Group IV. In addition, the detection module of Group IV, which comprises a quartz crystal sensor, could be used to detect other elements such as a gas, and is not specifically required by the system of Group II.
 
Invention III and Invention IV are directed to unrelated apparatuses/devices.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP 802.01 and 806.06). In the instant case, the detection module, as described in Group IV, does not utilize a system of processors, as described in Group III, for its operation. The detection module utilizes a quartz crystal sensor.

Restriction for examination purposes as indicated is proper because all of the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)  the inventions have acquired a separate status in the art in view of their different classification;
(b)  the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)  the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources or employing different search queries);
(d)  the prior art applicable to one invention would not likely be applicable to another invention;
(e)  the inventions are likely to raise different non-prior art issues under 35 U.S.C. §101 and/or 35 U.S.C. §112(a) paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
If claims are added after the election, Applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. §103 or pre-AIA  35 U.S.C. §103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. §101, §102, §103 and §112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. §121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.

In summary:
1) Applicant must elect one (1) Invention:  I or II or III or IV

This Office action is a Restriction/Election action.  A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this action.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651                      

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631